DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
The amendments filed September 13, 2021 have been entered.  Claims 2, 3, 10, 13 and 14 have been cancelled.  Claims 1, 4-9, 12 and 15-18 are currently pending in the application.  The rejection to claim 9 under 35 U.S.C. 112(b) remains pending.
Applicant argues on pages 5-7 of her amendment that the previously cited art does not disclose, teach or suggest the newly amended subject matter of claim 1 of the pillow being removed from the pillow case while the pillow is in use.  However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the pillow of Silver (U.S. Publication No. 2018/0146807) is capable of being removed from the pillow case (see Silver, paragraph 0042), and the pillow is capable of being used without the pillowcase attached.  Moreover, it is elementary that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to distinguish over the prior art.  Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require Applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.  In re Swinehart
Applicant argues on pages 6 and 7 of her amendment that Kwon (KR20190059777A) does not qualify as prior art.  It is noted that Kwon is not currently cited in the current rejection, or the rejection of the Non-Final Office Action mailed March 12, 2021.  Pannu (U.S. Patent No. 6,739,002) is currently cited for the attachment segments as discussed in the rejection of claim 1 below.
Applicant argues on pages 6 and 7 of her amendment that there would be no motivation to combine the disclosure the storage pocket 90 of Silver with the teachings of an antimicrobial fabric of Fry (U.S. Publication No. 2009/0083908), because the other objects may be stored within the pocket of Silver.  However, Silver does not disclose the use of the storage pocket for storing anything other than the pillow and pillowcase (see Silver, paragraph 0044), and explicitly notes that the pillow may be folded into the storage pocket so the pillow may be compactly stored within it, and no other utility is assigned to the storage pocket 90 by Silver (see Silver, Abstract, and paragraphs 0015 and 0044 where the storage pocket or bag is discussed).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, Applicant), regards as the invention.  It is unclear if the sealable aperture of claim 9 is the same as the sealable aperture of claim 1. For examination purposes, it is assumed the sealable aperture of claim 9 refers to the same as the sealable aperture of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Silver et al. (U.S. Publication No. 2018/0146807), hereinafter referred to as Silver, in view of Pannu (U.S. Patent No. 6,739,002) and further in view of Staton (U.S. Publication No. 2018/0310731).
Regarding claim 1, Silver discloses a travel pillow protective case 100 comprising:  a hollow interior is configured to removably engage a crescent shaped pillow 10 wherein the crescent shaped pillow 10 is defined by a crescent shaped pillow 10 positioned substantially within a pillow case 100 such that the crescent shaped pillow 10 and pillow case 100 are entirely positioned within the hollow interior when in use (paragraph 0042 which describes a removable cover for the pillow material, such a removable cover would necessarily require a hollow interior for the insertion of the pillow material) and a first pocket 90 disposed on an exterior surface of the travel pillow case 100, wherein the first pocket 90 is configured to receive the travel pillow case 100 for storage after the crescent shaped pillow (shown in Figure 1, paragraph 0044) is substantially removed from within the travel pillow case 100 when the crescent shaped pillow is in use, wherein an exterior surface of the travel pillow and wherein crescent shaped pillow contacts a user when in use, case is rolled about a perimeter of the sealable aperture when stored.  (Figure 2A, paragraph 0042-0044, where the device of Silver is capable of having the removable cover 100 be stored while the head of the user is contacting the pillow, and having the removable cover be placed on the pillow while the pillow is not in use, thus meeting the In re Swinehart, 169 USPQ 226 (CCPA 1971).

    PNG
    media_image1.png
    459
    787
    media_image1.png
    Greyscale

Silver does not disclose a crescent shaped pillow having a single attachment segment; wherein the one or more attachment segments are positioned on a side of hollow interior opposite from the sealable aperture, and wherein the one or more attachment segments engage the single attachment segment of the crescent shaped pillow.
Pannu teaches a cushion 12 having a single attachment segment 22 (Col. lines where there may be one or more attachment segment 22 on 12), one or more attachment segments 26 disposed on an interior surface of the case 24 within the hollow interior, wherein the one or more attachment segments 24 are positioned on a side of hollow interior (Figure 1) wherein the one or more attachment segments 24 engage the single attachment 22 segment of the cushion 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Silver with a crescent shaped pillow having a single attachment segment; wherein the one or more attachment segments are positioned on a side of hollow interior opposite from the sealable aperture, and wherein the one or more attachment segments engage the single attachment segment of the crescent shaped pillow, as taught by Pannu, because the attachment segments of Pannu provide a secure attachment of the case 24 to the cushion 12 (Col. 2, lines 30-48).  Additionally, it is noted that Pannu provides attachment segments on several sides of the pillow, and it would have been within the level of ordinary skill in the art at the time of the effective filing date of the claimed invention to have explicitly provided the attachment segment opposite the sealable aperture of Silver, as modified, as one of ordinary skill in the art would be able to find, the optimal position of an attachment segment to provide security to the pillow cover as it is attached to the pillow.  In this regard, MPEP 2144.04 and In re Williams, 36 F.2d 436, 438 (CCPA 1929) are relevant.
Silver, as modified, does not explicitly disclose a sealable aperture extending from the exterior surface of the travel pillow case through to the hollow interior.
Staton teaches a sealable aperture (defined and sealed by closure means 116, Figure 1) extending from the exterior surface of the travel pillow case through to the hollow interior (Figure 1, paragraph 0022).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Silver, as modified, with a sealable aperture extends from the exterior surface of the travel pillow case through to the hollow interior as taught by Staton, because the sealable aperture of Staton provides access to the hollow interior 
Regarding claim 9, Silver, as modified, discloses the subject matter as discussed above with regard to claim 1.  Silver, as modified, further discloses one or more sidewalls separating the top surface and the bottom surface (see Silver, annotated Figure 1, above), an aperture (defined and sealed by closure means 116, see Staton, Figure 1) extends through at least one of the one or more sidewalls to the hollow interior (see Staton, Figure 1, paragraph 0022).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Silver in view of Pannu and Staton, and further in view of Fry (U.S. Publication No. 2009/0083908).
Regarding claim 4, Silver, as modified, discloses the subject matter as discussed above with regard to claim 1.  Silver, as modified, does not disclose wherein the exterior surface of the travel pillow case is an antimicrobial.
Fry teaches wherein the exterior surface of the travel pillow case is an antimicrobial (paragraph 0012-0015 describe the pillow cover as being hypoallergenic and paragraph 0021 describes the pillow as additionally having antimicrobial properties).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Silver, as modified, so that the exterior surface of the travel pillow case is an antimicrobial and hypoallergenic material as taught by Fry, because the material being both hypoallergenic and antimicrobial allows the pillow to avoid contracting germs/bacteria to create a more sanitary environment and additionally block dust .
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Silver in view of Pannu, Staton and Fry, and further in view of Bruno (U.S. Publication No. 2013/0043988).
Regarding claim 5, Silver, as modified, discloses the subject matter as discussed above with regard to claims 1 and 4.  Silver, as modified, does not disclose wherein the travel pillow case further comprise a power source in electrical communication with a processor and one or more speakers; and a wireless receiver in communication with the processor and at least one media storage device.
Bruno teaches wherein the travel pillow case 10 further comprise a power source (power source is batteries, described in paragraph 0013) in electrical communication with a processor (processor is the microcontroller described in paragraph 0032 and Figure 3) and one or more speakers (speakers described in paragraphs 0012-0013 and paragraph 0130; and a wireless receiver (receiver in described in figure 3 and paragraph 0008 as the RF transceiver and transceivers have both a transmitter and receiver portion that share common circuitry or housing) in communication with the processor and at least one media storage device 30 (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Silver, as modified, with a power source in electrical communication with a processor and one or more speakers; and a wireless receiver in communication with the processor and at least one media storage device as taught by Bruno, because the speakers and controls of Bruno allow for alarm tones and music to be played from the pillow (paragraph 0012).
Regarding claim 6, Silver, as modified, discloses the subject matter as discussed above with regard to claims 1, 4 and 5.  Silver, as modified, further discloses wherein the data is audio, and wherein the audio is played through the one or more speakers (paragraph 0012 describes tones or music as being played on the speakers).
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Silver in view of Pannu, Staton, Fry and Bruno, and further in view of Wollerton (Wollerton, Megan. (May 5, 2017).  This smart pillow promises a better night’s sleep.  CNET, Retrieved from https://www.cnet.com/reviews/mode-modern-sunrise-smart-pillow-preview/).
Regarding claim 7, Silver as modified, discloses the subject matter as discussed above with regard to claims 1, 4 and 5.  Silver, as modified, does not disclose a plurality of LEDs configured to emit light of a preset wavelength, wherein the light is configured to promote circadian rhythms.
Wollerton teaches a plurality of LEDs configured to emit light of a preset wavelength, wherein the light is configured to promote circadian rhythms (see paragraph 4, which discloses "color changing LEDs” on the pillow which “are supposed to help you wake up in the morning", and the figure below).

    PNG
    media_image2.png
    639
    817
    media_image2.png
    Greyscale


Regarding claim 12, Silver, as modified, discloses the subject matter as discussed above with regard to claims 1-5 and 7.  Silver, as modified, further discloses wherein the data is audio, and wherein the audio is played through the one or more speakers (paragraph 0012 describes tones or music as being played on the speakers).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Silver, Pannu, Staton, Bruno and Fry, and further in view of Ferrari (U.S. Patent No. 8,742,922).
Regarding claim 8, Silver as modified, discloses the subject matter as discussed above with regard to claims 1, 4 and 5.  Silver, as modified, further discloses a transmitter (see Bruno, Figure 3, Paragraph 0008 which describes the RF transceiver which contains both a receiver and a transmitter that would either share common circuitry or housing) in communication with the power source (batteries as described in Bruno, paragraph 0013), wherein the transmitter is configured to transmit a signal to a mobile device 30 (paragraph 0033, figure 1).  Silver, as modified, does not disclose wherein the signal indicates a location of the device.
Ferrari teaches a transmitter (Figure 3, paragraph 0008) in communication with the power source 330, wherein the signal indicates a location of the device (Col. 6, lines 12-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Silver, as modified, so that the signal indicates a location of the device as taught by Ferrari, because the configuration of Ferrari would allow a .
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Silver in view of Pannu and Staton, and further in view of Bruno.
Regarding claim 15, Silver, as modified, discloses the subject matter as discussed above with regard to claim 1.  Silver, as modified, does not disclose wherein the travel pillow case further comprise a power source in electrical communication with a processor and one or more speakers; and a wireless receiver in communication with the processor and at least one media storage device.
Bruno teaches wherein the travel pillow case 10 further comprise a power source (power source is batteries, described in paragraph 0013) in electrical communication with a processor (processor is the microcontroller described in paragraph 0032 and Figure 3) and one or more speakers (speakers described in paragraphs 0012-0013 and paragraph 0130; and a wireless receiver (receiver in described in figure 3 and paragraph 0008 as the RF transceiver and transceivers have both a transmitter and receiver portion that share common circuitry or housing) in communication with the processor and at least one media storage device 30 (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Silver, as modified, with a power source in electrical communication with a processor and one or more speakers; and a wireless receiver in communication with the processor and at least one media storage device as taught by Bruno, because the speakers and controls of Bruno allow for alarm tones and music to be played from the pillow (paragraph 0012).
Regarding claim 16, Silver, as modified, discloses the subject matter as discussed above with regard to claims 1 and 15.  Silver, as modified, further discloses wherein the data is audio, and wherein the audio is played through the one or more speakers (paragraph 0012 describes tones or music as being played on the speakers).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Silver in view of Pannu, Staton and Bruno, and further in view of Wollerton.
Regarding claim 17, Silver as modified, discloses the subject matter as discussed above with regard to claims 1, 15 and 16.  Silver, as modified, does not disclose a plurality of LEDs configured to emit light of a preset wavelength, wherein the light is configured to promote circadian rhythms.
Wollerton teaches a plurality of LEDs configured to emit light of a preset wavelength, wherein the light is configured to promote circadian rhythms (paragraph 4, which discloses "color changing LEDs” on the pillow which “are supposed to help you wake up in the morning", and see figure above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Silver, as modified, with a plurality of LEDs configured to emit light of a preset wavelength, wherein the light is configured to promote circadian rhythms as taught by Wollerton, because the color changing LEDs of Wollerton can help the user wake up in the morning by mimicking a natural sunrise (paragraph 4; top image caption).
Regarding claim 18, Silver, as modified, discloses the subject matter as discussed above with regard to claims 1 and 15-17.  Silver, as modified, further discloses wherein the data is audio, and wherein the audio is played through the one or more speakers (paragraph 0012 describes tones or music as being played on the speakers).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098. The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional 





/ALISON N LABARGE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ROBERT G SANTOS/Primary Examiner, Art Unit 3673